Citation Nr: 1110954	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1994 to March 1999 and from January 2003 to July 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, inter alia, denied the Veteran's claims for service connection for a skin disorder and for tinnitus. 

In August 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge; a copy of this transcript has been associated with the record.

This case previously reached the Board in July 2010.  At that time, the Veteran's service connection claims for a skin disability and tinnitus were remanded for further development.  The case has been returned to the Board for further appellate consideration.  

In the July 2010 decision, the Board granted the Veteran's claim for service connection for a right shoulder disability and acknowledged the Veteran's withdrawal of his claim for posttraumatic stress disorder (PTSD).  He has not since appealed either the initial rating or effective date assigned for his right shoulder.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, those claims are not now before the Board.


In November 2010, the Veteran's representative submitted a VA medical treatment record dated in October 2010.  This document was submitted without a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2010).  However, a review of this document reveals that it is a copy of the VA medical examination of October 2010, which is already of record.  As such, this document does not present pertinent evidence for which a written waiver would be required.  Id.


FINDINGS OF FACT

1.  The Veteran currently experiences right ear tinnitus.

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed right ear tinnitus began during his military service and manifested continuity of symptomatology from his active military service to the present.

3.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

4.  The Veteran does not manifest with symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness defined by a cluster of symptoms, nor does his skin disorder fall under the diseases presumed connected to service in the Southwest Asia theater of operations during the Persian Gulf War.

5.  The competent and credible evidence of record shows that the Veteran's skin disorder began several months after his period of active military service from January 2003 to July 2003.  

6.  The competent medical evidence of record provides probative evidence against a link between the Veteran's military service and his current skin disorder.



CONCLUSIONS OF LAW

1.  Right ear tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A skin disorder was not incurred in or aggravated by active military service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Regarding the Veteran's claim of entitlement to service connection for tinnitus, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed further with regard to the Veteran's tinnitus claim.  

Regarding the Veteran's claim of entitlement to service connection for a skin disorder, a review of the claims folder reveals full VCAA compliance.  The duty to notify was accomplished by way of the VCAA letter from the AOJ to the Veteran dated in February 2007.  That letter effectively satisfied the notification requirements of the VCAA consistent with the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for a skin disorder; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the February 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the June 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, his notice was provided in a timely manner. 

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A (West 2002).  The AOJ has secured a VA medical examination regarding the nature and etiology of the Veteran's skin condition.  The Veteran has submitted personal statements, a private treatment record dated in July 2006, and hearing testimony.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  

The Board notes that the AOJ has made several attempts to obtain the Veteran's complete service treatment records (STRs).  First, the AOJ received a negative response indicating that the Veteran's records were not available at the Records Management Center in March 2007.  The AOJ also contacted the Naval Reserve Center, which also indicated that the Veteran's STRs were not available.  As such, the AOJ concluded that the Veteran's STRs were not available in a Memorandum dated in May 2007.  The Veteran was informed of the inability to obtain his STRs in an April 2007 letter and at the August 2009 Board hearing.  See the hearing transcript pp. 11-12.  In fact, at the time of his hearing the Veteran indicated that he would also attempt to obtain any relevant records, but has not provided any such records to VA.  Id.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In a case such as this where the Veteran's STRs are unavailable, the United States Court of Appeals for Veterans Claims (Court) has mandated that VA has a heightened duty to assist a claimant in developing his claim.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law also does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claims, and to explain its decision when the appellant's service records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  

Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  At this time, the Board acknowledges the additional efforts by the AOJ to obtain the Veteran's STRs.  Further, the Board notes that the Veteran has indicated several times that he did not experience any relevant treatment or symptoms related his skin disorder during active military service, such that further searching for records, which are unlikely to exist, is unnecessary.  See Veteran's February 2007 claims and associated statement; October 2008 Substantive Appeal (VA Form 9); April 2009 statement; and hearing transcript p. 7.  

Compliance with July 2010 Board Remand

The Board notes that the current appeal is a result of the July 2010 remand, which has now been returned to the Board.  The Court has held that the Board is responsible for ensuring compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008);  see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board finds that in the present case, there has been substantial compliance with the July 2010 remand. 

At that time, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for several purposes.  First, the Board remanded the Veteran's claims to obtain VA medical examination to address the nature and etiology of the Veteran's skin disorder.  This examination was provided in October 2010.  The Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  In this instance, the VA medical examiner examined the Veteran, reviewed the history of the Veteran's skin disorder, provided an opinion regarding its relationship to his military service with a supporting rationale, and addressed the issue of an undiagnosed illness as raised by the record.  As such, the VA medical examination provided both the opinion required by the Board's remand and satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes.

Finally, the Veteran was also provided with a readjudication of the claims on appeal by the November 2010 Supplemental Statement of the Case (SSOC).  As such, no further development in terms of obtaining medical records, examinations, or opinions, is necessary and there has been substantial compliance with the July 2010 remand directives.  38 U.S.C.A. § 5103 (West Supp. 2010).
Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation) (West 2002).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b) (2010); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d) (2010); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2010).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2) (2010).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Tinnitus 

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, the Veteran was provided with a VA audiometric examination in October 2010.  At that time, the Veteran was diagnosed with right ear tinnitus.  Furthermore, tinnitus has been found by the Court to be a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has repeatedly described the symptoms of his right ear tinnitus.  See the Veteran's February 2007 statement and the hearing transcript pp. 6-7.  As such, there is clearly competent evidence that the Veteran is currently experiencing right ear tinnitus.

Consequently, the determinative issue is whether the Veteran's right ear tinnitus is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

As indicated above, the Veteran's STRs are not available, and he has indicated that he mentioned the ringing in his ears to his captain, but that it was not limiting him, and so he did not seek treatment during his service.  See the hearing transcript pp. 7, 14.  As such, there is no evidence to show that chronic right ear tinnitus was diagnosed, treated, or observed to show chronicity during his period of active military service.  Therefore, the absence of any STRs related to the Veteran's right ear tinnitus does not affect the adjudication of his claim.  In this instance, there is simply insufficient evidence to show a finding of chronic right ear tinnitus in service.  38 C.F.R. § 3.303(b) (2010); Savage, 10 Vet. App. 494-97.

However, the Veteran may also establish service connection by showing continuity of symptomatology of a disorder from a period of military service to the present.  In this case, the Veteran has indicated that his right ear tinnitus began during his military service in Iraq in March 2003.  See Veteran's February 2007 claim; October 2008 VA Form 9; hearing transcript pp. 5-6; and October 2010 VA medical examination report.  He has indicated that during this time he was exposed to "small arms fire, artillery, C4 detonations, and RPG [rocket propelled grenade] fire," and that since his return he has "noticed a constant ringing in his right ear."  See Veteran's claim and associated statement of February 2007.  The Veteran elaborated that during his service from January 2003 to July 2003, he served in a unit that cleared bunkers, searched for weapons caches, and detonated C-4 explosives.  The Board acknowledges the Veteran is indeed competent to report having experienced continuous symptoms of tinnitus in his right ear from March 2003 to the present.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159 (a)(2) (2010).  

After being found competent, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. at 368.  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence, although it may not render the evidence incompetent.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506.

The Board notes that the Veteran's statements concerning his in-service acoustic trauma exposure and the onset of his tinnitus have been extraordinarily vague, in that he has only alleged general noise exposure such as explosions and small arms fire without indicating specific events, which may have caused him to experience acoustic trauma.  In fact, during his October 2010 VA audiometric examination, the Veteran indicated that his tinnitus "began suddenly due to gunfire while in service," but he could "not attribute it to any specific event."  As noted previously, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff, supra.  Furthermore, the Veteran has not provided any evidence to show that he participated in combat, nor does his DD Form 214 show any awards associated with combat service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  The fact that the Veteran has been unable to identify or describe more precisely the nature of the incidents involved or the beginning of his tinnitus, does to some extent reduce the credibility of his statements.  The Board also notes that the Veteran's credibility regarding the date of the onset of his tinnitus is also reduced to some extent by his material interest in the outcome of his claim.

However, the Veteran's statements regarding the onset of his tinnitus have generally remained consistent over the course of his claim.  See Veteran's February 2007 claim; October 2008 VA Form 9; hearing transcript pp. 6-7; and October 2010 VA audiometric examination report.  There is also some indirect evidence to support his statements.  As noted above, the Veteran was recalled to active duty service during the period of January 2003 to July 2003.  His DD Form 214 indicates that he served as a medical field service technician during this period.  At his Board hearing, the Veteran indicated that he would attempt to obtain further evidence supporting his claim for tinnitus.  The Veteran has submitted some supporting evidence in the form of the October 2009 statement from M.C., his Battalion Surgeon, wherein M.C. indicates that the Veteran was assigned to provide medical support to Marines who were engaged to "search and destroy enemy weapons/ordnance caches."  As conceded by the Board decision of July 2010, the Veteran's duties in relating to ordnance disposal, as well as his receipt of the sharpshooter ribbon, show that he was likely exposed to some acoustic trauma during his service.  See the July 2010 Board Decision p. 11.

As such, there is indirect and direct evidence both for and against a finding that there is credible evidence of continuity of symptomatology of the Veteran's tinnitus from his period of active military service in 2003 to the present, such that the evidence in favor of the Veteran's claim is in equipoise.  In deciding a claim where an element of the claim is in relative equipoise, the Board must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication."  This burden "reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants."  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 (2010).

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to a history of continuity of symptomatology of a tinnitus disorder from service is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that the evidence of record shows a history of continuity of symptomatology of the Veteran's tinnitus disorder from his period of military service to the present.  38 C.F.R. § 3.303(b) (2010); Savage, 10 Vet. App. at 496-97.  

In light of the fact that the Board has conceded a history of continuity of symptomatology, which connects the Veteran's tinnitus to his military service, further analysis regarding other elements of his claim is rendered moot and will not be further addressed.  

Here, the weight of the evidence as to the Veteran's history of continuity of symptomatology of the Veteran's tinnitus from his military service is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Taken with the evidence of current right ear tinnitus, a finding in favor of service connection for right ear tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The precise nature and extent of the Veteran's now service-connected right ear tinnitus is not before the Board at this time.  Only when the AOJ rates the Veteran's right ear tinnitus will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Analysis - Service Connection for a Skin Condition, to Include as Secondary to an Undiagnosed Illness

The Veteran alleges that he currently suffers from a skin disorder, which he has indicated as potentially being due to leishmaniasis due to his service in the Southwest Asia theater of operations during the Persian Gulf War.  Accordingly, the Board will not discuss the appellant's first period of service from March 1994 to March 1999, as there is no evidence of service in the Southwest Asia theater of operations during this time, nor is there any evidence that the Veteran's current skin condition is in any way related to the Veteran's first period of service.  

The Veteran has alleged that several months after he began his second period of active military service [from January 2003 to July 2003], in September 2003 or October 2003, he began to experience lesions on his legs.  A treating physician indicated that these symptoms may have been due to leishmaniasis incurred during his service in Iraq.  See Veteran's February 2007 statement; October 2008 VA Form 9; and the hearing transcript p. 7.  As noted by the prior Board decision, the Veteran's indication that his skin condition has not been diagnosed raises the possibility that his skin disorder may be related to an undiagnosed illness under the provisions regarding illnesses incurred during service in the Southwest Asia theater of operations during the Gulf War.  See 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).  

The Federal Circuit has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board is required to consider all issues that have been raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  As such, the Board will address the issues of service connection both under the provisions relating to an undiagnosed illness and also as directly due to his military service from January to July 2003.


Under the governing regulations, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2010).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, laypersons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2010).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for:  brucellosis, campylobacter jejuni, coxiella burnetii (Q fever), malaria, mycobacterium tuberculosis, nontyphoid salmonella; shigella, visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.317(c)(2)).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2010).  

As shown by his DD Form 214, which reflects service in the operations "Noble Eagle/Enduring Freedom" theaters of operations, and the statement submitted by M.C., the Veteran has established that he had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

As related above, for purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness, or (3) a disease listed under 38 C.F.R. § 3.317(c)(2).

In this case, the Veteran has indicated that his physician noted a possible diagnosis of leishmaniasis.  See Veteran's February 2007 statement; hearing transcript p. 8.  As noted above, a certain form of leishmaniasis may be presumptively service connected under the relevant provisions.  38 C.F.R. § 3.317(c)(2) (2010).  However, the Board concludes that leishmaniasis as identified in 38 C.F.R. § 3.317(c)(2), is a disease which requires medical skill or knowledge to diagnose; there is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render him competent to make such a determination.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1) (2010).  Furthermore, the statement by the Veteran at his hearing indicates only that his physician indicated that his disorder "could possibly be" leishmaniasis."  In other words, the Veteran was not providing an actual diagnosis, merely his examiner's speculative opinion.  The private treatment record submitted by the Veteran dated in June 2007 from the Medicine Lodge supports the Veteran's statement that his treating physicians considered a possible diagnosis of leishmaniasis, in that it indicates "R/O Leishmaniasis."  However, the June 2007 record does not clearly state if this notation is intended to indicate that the treating physician at that time was ruling out such a disorder, or if the treating physician was indicating that further tests were necessary to rule out leishmaniasis.  

However, as previously indicated, the Veteran's claim was remanded by the Board in July 2010, in part for a VA medical examination to determine the nature and etiology of his skin condition.  The VA medical examination provided in October 2010 diagnosed the Veteran with dermatitis.  This diagnosis is considered probative as it was provided by a qualified medical examiner who thoroughly reviewed the Veteran's symptoms.  As such, the Veteran's skin disorder cannot be considered as presumptively due to service under the provision for visceral leishmaniasis.  Furthermore, with the competent medical diagnosis of dermatitis, his skin disorder cannot be considered as an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  As such, based on the October 2010 VA medical examination, which diagnosed the Veteran with dermatitis, service connection under the provisions of 38 C.F.R. § 3.317 (2010) is not warranted.

Therefore, the Board turns to consideration of the Veteran's skin disorder for service connection on a direct basis.  The Veteran has repeatedly indicated that his skin condition began in September 2003 or October 2003.  See Veteran's February 2007 claim and associated statement; October 2008 VA Form 9; hearing transcript pg. 7; see also the July 2007 private treatment record from the Medicine Lodge, and the October 2010 VA medical examination.  As such, his skin disorder was not present in service as a chronic disorder, nor is there evidence of continuity of symptomatology demonstrated from any period of active military service, and service connection cannot be granted on this basis.  38 C.F.R. § 3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Therefore, there must be competent evidence of a nexus between the Veteran's military service and his current skin disorder.  See Shedden v. Principi, 381 F.3d at 1167  While the Veteran is competent to identify symptoms of a skin disorder, absent any evidence that he is competent to make such a determination, he is not competent to show that his subsequent skin disorder developed as a result of his military service.  Layno, at 469; see also 38 C.F.R. § 3.159(a)(1) (2010).  The Board observes that this case does not fall within any of the exceptions identified by the Federal Circuit.  See Jandreau, 492 F.3d at 1377.  As such, the Veteran's statements hare not competent to show a connection between his current skin disorder and his military service.  

In this regard, the private treatment record of July 2006 indicates that the Veteran's skin disorder was "possibly" due to his military service in Iraq.  The Court has held that the use of equivocal language such as "possible," makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Speculation is not legally sufficient to establish service connection.  


In addition, the July 2006 opinion did not provide any explanation for the relationship between any current skin condition and the Veteran's military service, or indicate how the Veteran's military service would have caused him to experience his current skin condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); see also Stefl v. Nicholson, 21 Vet. App. at 124.  Therefore, the VA treating physician's opinion does not provide any explanation for the conclusion provided, and is accorded no weight.

Finally, the Veteran was provided with a VA medical examination in October 2010 to explicitly addressed the etiology of the Veteran's skin disorder.  The October 2010 VA medical examiner indicated that the Veteran was experiencing "[d]ermatitis of [the] [b]ilateral lower extremities which is less likely as not... caused by active service."  The examiner indicated that this opinion was based on the length of time between the Veteran's military service and the beginning of treatment for his skin disorder.  The examiner fully reviewed the Veteran's history, including the date of the onset of symptoms, the Veteran's service in Iraq, and his history of symptoms and treatment.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As such, in this case, the Board finds that the October 2010 VA medical examination has addressed the Veteran's contentions and medical history and provided a probative rationale for the opinion provided, such that the probative medical evidence of record weighs against finding a nexus between the Veteran's military service and his current skin condition.  




In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for a skin condition, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness, is denied.



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


